ORDER

This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Roger Norman Powell, Respondent. The Court having considered the Petition, it is this 16th day of May, 2013,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the Respondent Roger Norman Powell, be, and is hereby, reprimanded for his violation of Rules 1.1, 1.8(c), 3.4(c) and 8.4(a) of the Maryland Rules of Professional Conduct for preparing an instrument giving him a substantial gift from his client, who was not related to him and was not represented by independent counsel in connection with the gift and by assisting a client in conveying real property in contravention of a court order.